Citation Nr: 0408881	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  03-10 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for anosmia.  

2.  Entitlement to service connection for headaches and 
numbness of the head.  


REPRESENTATION

Appellant represented by:	 Armed Forces Services Corp.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from June 1971 until retiring 
in August 2000.  He also had 6 months of prior active 
service. 

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

Unfortunately, for the reasons explained below, the Board 
cannot yet decide this appeal.  So the case is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.  

REMAND

The veteran's claims for service connection were received on 
September 29, 2000.  Not very long thereafter, on November 9, 
2000, the Veterans Claims Assistance Act (VCAA) was signed 
into law.  The VCAA since has been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
the implementing VA regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
Act and implementing regulations eliminated the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
This includes notifying the claimant of the evidence he or 
she is personally responsible for submitting and what 
evidence VA will obtain for him or her, if identified.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 370 (2002).  The VCAA is 
potentially applicable to all claims pending or filed after 
the date of its enactment.  Holliday v. Principi, 14 Vet. 
App. 280 (2001); Bernklau v. Principi, 291 F.3d 795 (Fed. 
Cir. 2002); and Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  See also VAOPGCPREC 11-2000 (Nov. 27, 2000). 

The VCAA and implementing regulations became effective during 
the pendency of this appeal.  And, although the enabling 
regulations were cited in the March 2003 statement of the 
case (SOC), the RO has not taken all of the other steps 
necessary to fully comply with the VCAA and implementing 
regulations.  Quite often, a separate letter is issued 
discussing the changes brought about by this new law.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).  

Also note that, on official examination in November 2000, the 
veteran complained of having right-sided headaches since 1999 
and having had anosmia since 1996, although an MRI 18 months 
earlier was negative.  It was reported that he had seen 
various specialists, including otolaryngealists and 
neurologists.  After a physical examination, it was indicated 
there was no pathology found for the purpose of rendering 
relevant diagnoses.  

In October 2001 Dr. Iyad Saidi reported that, while an MRI 
had been negative, a CT scan had found evidence of ethmoid 
cell opacification.  The veteran had a history of nasal 
congestion and sinus headaches as well as occasional 
rhinorrhea on the right side.  

A December 2001 operative report from the Franconia 
Springfield Surgery Center indicates the veteran had a long-
standing history of nasal obstruction and anosmia.  He had 
undergone an extensive clinical work-up for anosmia that was 
inconclusive, but a CT scan of his sinuses had disclosed 
maxillary and ethmoid sinusitis.  Also, his description of 
some clear right-sided rhinorrhea was suspicious for a 
central spinal fluid (CSF) leak.  He also had complained of 
chronic facial pressure and frequent headaches.  

On file is a May 2002 statement showing the veteran obtained 
records from the Metropolitan ENT; of record are those from 
October 2001 to May 2002.  The veteran also reportedly wanted 
a statement from Dr. Saidi to VA.  But no statement since 
October 2001 from Dr. Saidi is on file.  Also not on file are 
the records of the work-ups the veteran has undergone for 
anosmia and his headaches.  So these records must be 
obtained.  And after obtaining this additional evidence, 
the veteran should be examined to obtain a medical nexus 
opinion concerning the causes of the conditions at issue, 
especially insofar as whether they are related to his service 
in the military.  See 38 U.S.C. § 5103A(d)(1)(a) (West 2002) 
and 38 C.F.R. § 3.159(c)(4) (2003).  In this regard, it has 
been held by the United States Court of Appeals for Veterans 
Claims (Court) that "an accurate determination of etiology 
is not a condition precedent to granting service connection; 
nor is 'definite' etiology' or 'obvious etiology'.  See 
38 U.S.C. § 5107(b)."  Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  It is required, however, there be more than a 
purely speculative basis for causally relating the conditions 
in question to service.  See Winsett v. West, 11 Vet. App. 
420, 424 (1998).

Accordingly, the case is REMANDED to the RO for the following 
development and consideration:  

1.  Prior to making any further determination on 
the merits, ensure that all notification and 
development action required by the VCAA and 
implementing VA regulations is completed.  In 
particular, ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 (West 2002) and their implementing 
regulations, especially 38 C.F.R. § 3.159(b) and 
(c)(2) (2003), are fully complied with 
and satisfied.



2.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization since military service for his 
claimed disorders.  Ask that he complete and 
return the appropriate releases (VA Form 21-
4142s) for the medical records of each private 
care provider since military service.

This should include, but is not limited to, all 
records from Dr. Iyad Saidi.  

Upon receipt of the appropriate releases, 
request all private treatment records indicated, 
if any, and associate all received with the 
file.  If any request for private treatment 
records is unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) (West 
2002); 38 C.F.R. § 3.159(e) (2003).  

The veteran should be specifically requested to 
provide the names and addresses of the treating 
physicians, if any, who have rendered diagnoses 
or opinions, to include having simply verbally 
informed him, as to the etiology or pathology of 
his claimed disorders or that his claimed 
disorders are related to or began during his 
military service.  

Also ask each treating source to provide a 
medical opinion or diagnosis concerning the 
etiology of the disorder(s) treated-
particularly insofar as whether any is related 
to the veteran's service in the military or to a 
disability that is already service connected, 
e.g., his service-connected allergies.

The RO must request that the physicians, and 
particularly Dr. Saidi, provide the medical 
bases and supporting authority for any relevant 
diagnosis or opinion.  Additionally, all 
pertinent examination and treatment records not 
already on file regarding the veteran should be 
obtained and associated with the claims file.  

3.  Schedule the veteran for an appropriate VA 
examination to obtain a medical nexus opinion 
indicating whether it is at least as likely as 
not that either or both of the disorders claimed 
is related to his service in the military.

Also, the examiner should render an opinion as 
to whether it is at least as likely as not the 
claimed disorders are otherwise proximately due 
to or the result of the already service-
connected allergies.  (Note:  this latter 
question includes indicating whether it is at 
least as likely as not that the service-
connected allergies have aggravated the claimed 
disorders and, if so, to what extent above and 
beyond the level of impairment existing prior to 
the aggravation.)  

The diagnosis or opinion of any private 
physician should be reviewed and any 
inconsistencies between the findings, diagnosis 
or opinion of the VA examiner and the private 
physicians should be reconciled.  Please discuss 
the rationale for all opinions expressed.  

If no opinion can be rendered, explain why this 
is not possible.  

It is absolutely imperative that the examiner 
has access to and reviews the claims folder for 
the veteran's pertinent medical history.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the examination 
report.  If an examination form is used to guide 
the examination, the submitted examination 
report should include the questions to which 
answers are provided.



4.  Review the claims file.  If any development 
is incomplete, or if the examination report does 
not contain sufficient information in response 
to the questions posed, take corrective action.  
38 C.F.R. § 4.2 (2003); Stegall v. West, 11 Vet. 
App. 268 (1998). 

5.  Then readjudicate the claims based on the 
additional evidence obtained.  If the benefits 
sought on appeal remain denied, prepare a 
supplemental SOC (SSOC) and send it to the 
veteran and his representative.  Give them time 
to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


